DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that “the stated purpose of Dardona is to manufacture an electrically conductive heating element (Abstract, paragraphs [0004] and [0019]). Thus, the skilled artisan would not be led to replace Dardona's ink, which contains dissolved metal or metal nanoparticles for generating the electrically conductive element (paragraphs [0032] and [0033]), with an aqueous formulation including an electronic agent selected from the group consisting of a semi-conductive material and an insulating material”
	Examiner does not find this persuasive because if the purpose of Dardona is to manufacture an electrically conductive heating element, then Dardona would need to form both conductors and insulators.
 	Dardona specifically teaches “additive manufacture the protective layer 24” [0048] and “layer 24 material may be thermally conductive and electrically insulating. Additives to the layer material for controlling thermal conductivity may include boron nitride, aluminum oxide, aluminum nitride, diamond particles, and others. Additives to the layer material for enhancing structural integrity may include glass and ceramic powders, amongst others.” [0039].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5, 7, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 20070241482 A1) and further in view of Dardona (US 20160007474 A1).
	In reference to claim 1, Giller discloses a method for forming three-dimensional (3D) printed objects … (“producing three-dimensional objects from a particulate material” [Abstract] See Fig 2-3, portion of Fig 3 shown below.), the method comprising:


    PNG
    media_image1.png
    135
    435
    media_image1.png
    Greyscale

selectively applying, via a first thermal inkjet printhead or a first piezoelectric inkjet printhead, a fusing agent on at least a portion of the unfused polymeric powder build material, (“absorber may be applied using a printing head, similar to that of an inkjet printer” [0017] and “inkjet-based three dimensional printing, exemplified by U.S. Pat. Nos. 5,204,055 and 6,007,318, incorporated herein in their entireties” [0090]) wherein the fusing agent comprises a water-based dispersion including an infrared light absorbing colorant (“selectively applying a first absorber to one or more regions of the particulate material” [0056] and “In the simplest case, the absorber comprises or consists essentially of a colorant” [0140] for example “2.0% solids by weight of chemically modified carbon black (Cab-O-Jet IJX352B)” [Example 1, 0250]. Cab-O-Jet IJX352B is an aqueous dispersion of carbon black and is equivalent to the fusing agent as disclosed at 0039 of the PGPub of the instant application. And see “water absorbs infrared light very strongly in a broad range of wavelengths starting from a minimum around 1000 nm” [0152]. Thus, water itself is an IR colorant.);
exposing the unfused polymeric powder build material to radiation, thereby fusing the portion of the unfused polymeric powder build material in contact with the fusing agent to form a 3D object layer (“treating the layer with electromagnetic energy… to 
Giller generally teaches forming three-dimensional (3D) printed objects, but does not specifically disclose that the objects are electronic and are formed by selectively applying, via a second thermal inkjet printhead or a second piezoelectric inkjet printhead, an aqueous formulation including an electronic agent selected from the group consisting of a semi-conductive material and an insulating material on at least a portion of the 3D object layer, thereby imparting semiconductivity or an electrically insulating property on the at least the portion of the 3D object layer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming three-dimensional (3D) printed electronics, Dardona discloses that additive manufacturing may be used to form three-dimensional (3D) printed electronics, such as a heating circuit [0048]. 
Dardona further explains that the three-dimensional (3D) printed electronic heating circuit is formed by printing an electronic agent on a polymeric powder build material  (“circuit element 26 is printed onto the substrate 22” [0048] from “aqueous silver inks” [P0033] and “substrate material that may be in powder form to a previously formed layer or slice of the substrate 22” [P0041]) and that an insulating layer may be also provided by additive manufacturing (“additive manufacture the protective layer 24” [0048] and “layer 24 material may be thermally conductive and electrically insulating. Additives to the layer … include glass and ceramic powders, amongst others.” [0039]).

The combination would be achievable by applying the teaching of Dardona that electronics can be formed during additive manufacturing by applying electronic agents to the unfused polymeric powder build material.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to include selectively applying, via a second thermal inkjet printhead or a second piezoelectric inkjet printhead, an aqueous formulation including an electronic agent selected from the group consisting of a semi-conductive material and an insulating material on at least a portion of the 3D object layer, thereby imparting semiconductivity or an electrically insulating property on the at least the portion of the 3D object layer.
 A person having ordinary skill in the art would have been specifically motivated to apply the teaching of Dardona that electronics can be formed during additive manufacturing by applying electronic agents to the unfused polymeric powder build material in order to use known additive manufacturing means to form electronics such as circuits; and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; or apply a teaching, 
	In reference to claim 2, the combination discloses the method as in claim 1.
Giller further discloses annealing the at least the portion of the layer (The heating process of Giller, e.g., exposing the powder to an IR lamp [0014] encompasses annealing)
	In reference to claim 3, the combination discloses the method as in claim 1.
Dardona further discloses wherein prior to the selectively applying of the electronic agent, the method further includes selectively applying a first electronic agent on an area of the at least the portion of the 3D object layer, thereby imparting a first electronic property to the area, wherein the first electronic agent is a conductive material; and
the electronic agent includes the insulating material and is selectively applied on the first electronic agent, thereby imparting a second electronic property to the area;
wherein the first electronic property is conductivity and the second electronic property is the electrically insulating property (“protective layer 24 of the assembly 20 may be additive manufactured over and to the substrate 22 and the element 26” [0039]. Element 26 is the circuit, insulator is applied after the conductor).
	In reference to claim 4, the combination discloses the method as in claim 1.
Dardona further discloses at least partially embedding the at least the portion of the layer by:
applying additional build material on the layer;
applying the fusing agent on at least a portion of the additional build material; and

	In reference to claim 5, the combination discloses the method as in claim 4.
Dardona further discloses wherein the selectively applying of the fusing agent is accomplished by applying the fusing agent on the at least the portion of the additional build material that does not cover the at least the portion of the layer having the electronic property (“Each solidified slice of the assembly 20 may be associated with and produced from a respective layer of the powder bed prior to solidification” [P0043]. In other words, the part can be made layer-by-layer. Each layer would comprise a layer of build material).
	In reference to claim 7, the combination discloses the method as in claim 1.
Dardona further discloses wherein prior to the selectively applying of the electronic agent, the method further includes selectively applying a first electronic agent on an area of the at least the portion of the 3D object layer, thereby imparting a first electronic property to the area, wherein the first electronic agent is a conductive material; and
the electronic agent includes the insulating material and is selectively applied on a second area of the at least the portion of the 3D object layer, thereby imparting a second electronic property to the second area;
wherein the first electronic property is conductivity and the second electronic property is the electrically insulating property (“protective layer 24 of the assembly 20 
In reference to claim 16, the combination discloses the method as in claim 1.
Dardona further discloses wherein the aqueous formulation including the electronic agent includes at least one of: water, a co-solvent, a pH adjuster, or a surfactant (“aqueous” [P0033] means water based)
In reference to claim 17, the combination discloses the method as in claim 1.
Dardona further discloses wherein the polymeric powder build material is a semi-crystalline thermoplastic material (“nylon” [P0037])
In reference to claim 18, the combination discloses the method as in claim 1.
Dardona further discloses wherein the polymeric powder build material is a polyamide material selected from the group consisting of polyamide 11, polyamide 12, polyamide 6, polyamide 8, polyamide 9, polyamide 66, polyamide 612, polyamide 812, and polyamide 912. (“nylon” [P0037]. The plain and ordinary meaning of nylon includes at least polyamide 66 and polyamide 6)
In reference to claim 21, the combination discloses the method as in claim 1.
Dardona further discloses the electronic agent is the insulating material; and the insulating material is selected from the group consisting of hexagonalboron nitride, a metal oxides, a metal nitride, a metal alkoxide, a metal chloride, silicate, polylactic acid, a fluoropolymer, polycarbonate, an acrylic polymer, polystyrene, benzocyclobutane, and a paraffin (“Additives to the layer material for controlling thermal conductivity may include boron nitride, aluminum oxide, aluminum nitride, diamond particles, and others. .
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 20070241482 A1) and further in view of Dardona (US 20160007474 A1) in view of Yu (US 20080105870 A1).
In reference to claim 19, the combination discloses the method as in claim 3.
The combination does not teach wherein the electronic agent includes a combination of carbon nanotubes, silver nanoparticles and a poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electronic inks, Yu discloses that “PEDOT:PSS ink (BAYTRON P PH.RTM.) blended with water suspensions that included silver nanoparticles, gold nanoparticles or carbon black particles” [0122] is a useful electronic agent. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the electronic agent includes a combination of carbon nanotubes, silver nanoparticles and a poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer.
The selection of a known prior art electronic agent is considered an obvious substitution of one known element for another to obtain predictable results.
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 20070241482 A1) and further in view of Dardona (US 20160007474 A1) in view of Williams (US 20150343673 A1).
In reference to claim 20, the combination discloses the method as in claim 3.
The combination does not teach wherein the electronic agent includes a combination of carbon nanotubes, silver nanoparticles and a poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electronic inks, Williams discloses that “organic-matrix with dispersed nanofillers… polyacrylate, hexanediol diacrylate (HDODA), polymethyl methacrylate (PMMA), diethylene glycol diacrylate (DEGDA) and SU-8. The nanofillers are nanoparticles … cadmium selenide (CdSe),” [0045] is a useful electronic agent for manufacturing an optic.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the electronic agent includes a combination of quantum dots and semi-conducting polymers.
The selection of a known prior art electronic agent is considered an obvious substitution of one known element for another to obtain predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744